On application for rehearing.
Per Curiam.
In an application for rehearing, it is urged that as the statute provides that “in all cases where any common carrier shall have become indebted or liable for damages to a large number of persons by reason of its failure to abide by or comply with the provisions of any rule, rate or regulation of the Commissioners, or by its violation of any provisions of this Chapter, it shall be the duty of the Railroad Commissioners to demand of such common carrier by written notice, etc.,” and that as the carrier contested the validity of the rule that was violated in making the overcharges, the carrier did not become “indebted or liable for damages” so the Commissioners could bring suit under' the statute until the validity of the rule was ultimately established in the litigation, and that consequently no statute of limitations ran against the excess charges collected until after the end of the litigation establishing the validity of the rule aud that since the validity of the rule has been established no statute has run to bar the claims here involved.
But the carrier became “indebted and liable” for the *423overcharges when they were collected. The rule was prima facie valid, and when its validity was duly established, it was valid ab imtio. The statute does not require the Commissioners to delay bringing suits for overcharges until the rule violated by making the overcharges has been judicially held valid.
While undue penalties for violating the rule could’ not be enforcedi pending a judicial inquiry into the validity of the rule, yet the remedy for overcharges collected was not superseded. And the validity of the rule could have been tested in such suits for overcharges.
Rehearing denied.
Browne, C. J., and Taylor, Whitfield, Ellis and West, J. J., concur.